DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 10-11, filed 5/18/2022, with respect to claims 1-3, 9-20, and 24 have been fully considered and are persuasive.  The rejection under USC 103 of claims 1-3, 9-20, and 24 has been withdrawn.  Applicant has amended independent claim 1 and claim 18 to further include all of the limitations of claim 6 and claim 23 respectively; therefore, the claims now overcome the previous rejection because claim 6 and claim 23 were previously indicated to contain allowable subject matter if rewritten in independent form.  Examiner further notes claims 2-6 and 19-23 have been cancelled, and that the newly written independent claim 28 recites all of the limitations of claim 4, rewritten in independent form, which was previously indicated to contain allowable subject matter, and new independent claim 31 recites of the limitations of claim 21, rewritten in independent form, which was previously indicated to contain allowable subject matter.  Therefore, for these reasons, all of the previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 7-18, and 24-33 are allowed. (renumbered as claims 1-23)
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the closest available prior art Englard et al. (US 20190179024), Brueckner et al. (US 2018/0189574), Shen et al. (US 2020/0175326), and Yoo et al. (US 2020/0200877), either singularly or in combination, fails to anticipate or render obvious a method for controlling a lidar system of a vehicle, the lidar system configured to sense an environment through which the vehicle is moving, the method comprising: 
“receiving sensor data generated by the lidar system of the vehicle as the vehicle moves through the environment; 
determining, by one or more processors, (i) a lower bound for a vertical region of interest (VROI) within a vertical field of regard of the lidar system, the VROI comprising a virtual horizon, using a first subset of the sensor data, and (ii) an upper bound for the VROI within the vertical field of regard of the lidar system, using at least a second subset of the sensor data, wherein determining the upper bound of the VROI comprises: 
selecting the second subset of the sensor data to include points in a single frame of the sensor data that lie within a receptive field defined by a minimum distance from the lidar system and a maximum azimuthal deviation from an azimuthal center of a field of regard of the lidar system, and 
determining an aggregate elevation angle of the second subset of the sensor data; and 
causing the imaging sensor lidar system to be adjusted in accordance with the determined lower bound of the VROI and the determined upper bound of the VROI” in combination with every other limitation in the claim as claimed and defined by applicant. (see underlined for emphasis)
In particular, while the prior does teach about a lidar system that determines upper and lower bound for a vertical region of interest, none of the prior art provides teaching or rendering obvious the specific technique for how to determine the upper bound VROI that includes “selecting the second subset of the sensor data that lie within a receptive field defined by a minimum distance from the lidar system and a maximum azimuthal deviation from an azimuthal center of a field of regard of the lidar system.”  Therefore, the claimed invention is determined to be allowable over the prior art teachings.

Claims 7-17 and 25-27 are dependent upon claim 1; therefore, the claims are allowed for at least the reasons stated above with regards to claim 1.

Claim 18 is allowed for the same reasons explained above since it is the corresponding system claim of method claim 1.

Claim 24 is dependent upon claim 18; therefore, the claim is allowed for at least the reasons stated above with regards to claim 18.
.
Claim 28 is allowed because the closest available prior art Englard et al. (US 20190179024), Brueckner et al. (US 2018/0189574), Shen et al. (US 2020/0175326), and Yoo et al. (US 2020/0200877), either singularly or in combination, fails to anticipate or render obvious a method for controlling a lidar system of a vehicle, the lidar system configured to sense an environment through which the vehicle is moving, the method comprising: 
“receiving sensor data generated by the lidar system of the vehicle as the vehicle moves through the environment; 
determining, by one or more processors, (i) a lower bound for a vertical region of interest (VROI) within a vertical field of regard of the lidar system, the VROI comprising a virtual horizon, using a first subset of the sensor data, and (ii) an upper bound for the VROI within the vertical field of regard of the lidar system, using at least a second subset of the sensor data, wherein determining the lower bound of the VROI comprises: 
computing relative elevation angles corresponding to a plurality of scan lines of the lidar system by: 
discarding points that lie outside of a receptive field defined by a minimum distance from the lidar system and a maximum azimuthal deviation from an azimuthal center of a field of regard of the lidar system, 
computing, for each point within the receptive field (i) a weight based at least in part on a distance of the point from the lidar system and an azimuthal deviation of the point from the azimuthal center of the field of regard of the lidar system, and (ii) a relative elevation angle of the point with respect to a designated reference point below the lidar system, and 
computing, for each scan line of the plurality of scan lines, a corresponding relative elevation angle by aggregating the relative elevation angle and the weight for each point within the receptive field from the scan line, and 
selecting the first subset of the sensor data from a single scan line of the plurality of scan lines of the lidar system so that the single scan line has a substantially lowest relative elevation angle of the relative elevation angles corresponding to the plurality of scan lines; and 
causing the lidar system to be adjusted in accordance with the determined lower bound of the VROI and the determined upper bound of the VROI” in combination with every other limitation in the claim as claimed and defined by applicant. (see underlined for emphasis)
In particular, while the prior does teach about a lidar system that determines upper and lower bound for a vertical region of interest, none of the prior art provides teaching or rendering obvious the specific technique for how to determine the lower bound VROI that includes “discarding points that lie outside of a receptive field defined by a minimum distance from the lidar system and a maximum azimuthal deviation from an azimuthal center of a field of regard of the lidar system, and computing, for each point within the receptive field (i) a weight based at least in part on a distance of the point from the lidar system and an azimuthal deviation of the point from the azimuthal center of the field of regard of the lidar system”  Therefore, the claimed invention is determined to be allowable over the prior art teachings.

Claims 29 and 30 are dependent upon claim 28; therefore, the claims are allowed for at least the reasons stated above with regards to claim 28.

Claim 31 is allowed for the same reasons explained above since it is the corresponding system claim of method claim 28.

Claims 32 and 33 is dependent upon claim 31; therefore, the claims are allowed for at least the reasons stated above with regards to claim 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Douillard et al. (US 10509947) discloses methods, apparatuses, and systems for converting multi-dimensional data for image analysis that includes image segmentation and classification may be performed on the two-dimensional data. Further, segmentation information may be used to segment the three-dimensional LIDAR data, while a rendering plane may be positioned relative to the segmented data to perform classification on a per-object basis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERENCE E STIFTER JR/Examiner, Art Unit 2865      

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
05/27/2022